
	
		III
		112th CONGRESS
		1st Session
		S. RES. 223
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Ms. Landrieu submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating July 1, 2011, as
		  National Caretakers Day.
	
	
		Whereas caretakers provide necessary support to a variety
			 of individuals, including children, the elderly, and the mentally or physically
			 disabled;
		Whereas an estimated 80 percent of caretakers who work
			 with adults provide assistance to those adults every day of the week;
		Whereas childcare providers offer a safe environment for
			 the development of children that might not otherwise be available;
		Whereas individuals who received dependable childcare as
			 children are more likely to have greater success in school, lower rates of
			 juvenile crime, and a reduced risk of teen pregnancy; and
		Whereas childcare providers enable the physical,
			 emotional, intellectual, and spiritual growth of children: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates July
			 1, 2011, as National Caretakers Day; and
			(2)recognizes the
			 contributions of caretakers to their communities in the United States.
			
